Citation Nr: 1716467	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Ryan C. Farrell, Agent


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board and remanded in February 2015 (when the Board also denied service connection for osteoarthritis and an increased rating for diabetes and granted increased ratings for peripheral neuropathy of each upper and lower extremity).  

As noted in the February 2015 Board decision, the November 2011 rating decision and September 2012 Statement of the Case (SOC) declined reopening the claim of service connection for hypertension, finding no new and material evidence had been submitted.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  The Veteran did not appeal the portion of a June 2008 rating decision that denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Evidence received since the June 2008 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's June 2008 decision that denied a claim for service connection for hypertension; the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial)

A rating decision becomes final when it has not been appealed within the prescribed time period and when no additional material evidence was received within a year of the decision; the decision is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, new and material evidence is required to reopen the claim of service connection.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran did not appeal the portion of a June 2008 rating decision that denied service connection for hypertension, including as secondary to diabetes mellitus.  The RO found that there was no evidence showing that the Veteran's hypertension was related to his service-connected diabetes mellitus or otherwise to service.  In reaching this determination, the RO considered service and post-service treatment records, a February 2008 VA examination for diabetes mellitus and statements from the Veteran.  See Rating Decision - Narrative dated June 2008.  

The Veteran was advised of the denial by letter dated June 11, 2008.  No new and material evidence was received with respect to the claim within one year of notification of the denial in June 2008.  For these reasons, the June 2008 rating decision is final.

Although new evidence has been received since the June 2008 rating decision, it is either duplicative or cumulative of evidence previously considered.  In this regard, VA medical records reflect diagnosis of and treatment for hypertension; however, these records do not address an unsubstantiated fact such as in-service diagnosis, a diagnosis within 1 year of separation, or nexus evidence.  See VA medical records received August 2011 in VBMS and CAPRI records in Virtual VA received in September 2012 and December 2012.  These records also include a July 2011 VA diabetes mellitus examination report which notes that the Veteran has hypertension; however, hypertension is not a complication of diabetes because it existed 10 years before diabetes and it is not aggravated by diabetes because the Veteran does not have diabetic renal disease (notably, this is essentially the same opinion as that which was provided in the February 2008 VA examination report).  

Therefore, the additional evidence received since the June 2008 rating decision has not been previously submitted to VA because it consists of a new VA examination report and treatment records.  However, these records only show current treatment and are cumulative of the evidence previously considered (the VA examination report repeats the earlier nexus opinion against the Veteran's claim).  Such evidence is redundant and does not raise a reasonable possibility of substantiating the claim for service connection for hypertension, including as secondary to service-connected diabetes mellitus.  The basis of the prior denial was that there was no evidence that such disability was due to service or secondary to the Veteran's service-connected diabetes mellitus, and there remains a lack of such evidence.  Accordingly, the evidence is not new and material and the claim for service connection for hypertension is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


